      Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 1 of 11 PageID #: 1




 Shadinger Law, LLC
 Jon G. Shadinger Jr., Esq. (70443MO)
 100 S 4th Street
 Suite 550
 St. Louis, MO 63102
 Tel. (314) 279-7416
 Fax (314) 898-0423
 js@shadingerlaw.com
 Attorney for Plaintiffs

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

THE INDEPENDENCE PROJECT, INC., a                 )
New Jersey Non-Profit Corporation,                )
and JOHN MEGGS, an Individual,                    )
                                                  )
              Plaintiffs,                         )
                                                  )
vs.                                               )      Case No. 4:19-cv-02950
                                                  )
SLAM, LLC, a Domestic Limited Liability           )
Company,                                          )
                                                  )
            Defendants.                           )
______________________________________            )




                                           COMPLAINT

         Plaintiffs, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit Corporation,

 and JOHN MEGGS, an Individual, on their behalf and on behalf of all other mobility impaired

 individuals similarly situated ("Plaintiff" or "Plaintiffs"), hereby sue the Defendant, SLAM, LLC, a

 Domestic Limited Liability Company ("Defendant"), for injunctive Relief, damages, attorney's fees,

 litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §12181 et

 seq.



                                                  1
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 2 of 11 PageID #: 2




                                  COUNT I
                        VIOLATION OF TITLE III OF THE
                AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. ("ADA").

       2.      Venue is properly located in this Court; Eastern District of Missouri, Eastern Division

pursuant to 28 U.S.C. §1391(b) and E.D. Mo. L.R. 3 - 2.07. Venue lies in the judicial district of the

property situs. The Defendants' property is located in and does business within this judicial district.

       3.      All events giving rise to this lawsuit occurred in the Eastern District of Missouri,

within the boundaries of Saint Louis County, State of Missouri.

       4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendants' violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       5.      Plaintiff, JOHN MEGGS, is an individual residing at 1128 Maynard Drive, Duarte,

California, 91010, in the County of Los Angeles.

       6.      Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit corporation

formed under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.

maintains is principal office at 1002 Central Ave, New Providence, New Jersey 07947, in the

County of Union.

       7.      Defendant, SLAM, LLC, holds title to subject property alleged by the Plaintiffs to be

operating in violation of Title III of the ADA.

       8.      The Defendants' property, also known as Marriott St. Louis Airport ("Marriott"), is

located at 10700 Pear Tree Lane, St. Louis, Missouri 63134 ("Subject Property").

       9.      Plaintiff, JOHN MEGGS is a California resident, is sui juris, and qualifies as an


                                                  2
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 3 of 11 PageID #: 3




individual with disabilities as defined by the ADA. Mr. Meggs is a paraplegic as the result of a

spinal cord injury and requires a wheelchair for mobility at all times.

       10.     Plaintiff operates a business incorporated in the State of Missouri with its registered

business address and his business partners' home address both being 2236 Renault Drive, Apartment

C, St. Louis, Missouri 63146.

       11.     Plaintiff regularly visits St. Louis for pleasure and to conduct business; Mr. Meggs is

a dee-jay, internet radio host, podcast host and musical talent scout. Mr. Meggs regularly visits the

St. Louis area to promote these endeavors and search for new musical talent by attending live

musical events across the Greater Saint Louis area. Further, as a fan of the St. Louis Cardinals, Mr.

Meggs schedules his trips around the opportunity to attend as many baseball games as possible.

       12.     Mr. Meggs is an extensive traveler by air, bus, and train. Mr. Meggs makes several

trips to the St. Louis area per year by air from Los Angeles. These trips last, on average, 2-3 weeks

after which Mr. Meggs travels by bus or train to visit his extensive family in the Kansas City area

before returning home to Los Angeles by air. At this time, Mr. Meggs has return visits to the St.

Louis area scheduled for November of 2019, April of 2020 and June of 2020, during which he will

stay at area hotels or at his business partner's home.

       13.     Plaintiff has visited the subject property that forms the basis of this lawsuit on

multiple occasions with his last overnight stay occurring in September 2019. The Marriott's

proximity to both Lambert International Airport and the MetroLink rail line make this property an

attractive place to stay. Mr. Meggs currently has return reservations at the Marriott St. Louis

Airport booked for June 2020, during which time he would like to avail himself of the goods and

services offered to the public at the property.

       14.     Plaintiff has encountered architectural barriers at the subject property. The barriers to


                                                  3
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 4 of 11 PageID #: 4




access at the property have endangered his safety. The plaintiff is also a member of the plaintiff

organization, THE INDEPENDENCE PROJECT, INC., discussed below in paragraph 15, and acts

as a tester on their behalf to ensure the compliance of public accommodations under the Americans

with Disabilities Act.

        15.     Plaintiff, THE INDEPENDENCE PROJECT, INC. is a nonprofit New Jersey

corporation. Members of this organization include individuals, residing across the United States,

with disabilities as defined by the ADA. The purpose of this organization is to represent the interest

of its members across the United States by assuring places of public accommodation are accessible

to and usable by, the disabled and that its members are not discriminated against because of their

disabilities.

        16.     THE INDEPENDENCE PROJECT, INC. and its members have suffered and will

continue to suffer direct and indirect injury as a result of Defendants' discrimination until Defendant

has been compelled to comply with the requirements of the ADA. One or more of its members has

suffered an injury that would allow it to bring suit in its own right. THE INDEPENDENCE

PROJECT, INC. has also been discriminated against due to its association with its disabled members

and their claims.

        17.     Defendant, SLAM LLC, owns, leases, leases to, or operates a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201(a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

The place of public accommodation that the Defendant owns, operates, leases or leases to is known

as Marriott St. Louis Airport, and is located at 10700 Pear Tree Lane, St. Louis, Missouri 63134, in

the County of Saint Louis.

        18.     THE INDEPENDENCE PROJECT, INC. and JOHN MEGGS have a realistic,


                                                  4
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 5 of 11 PageID #: 5




credible, existing and continuing threat of discrimination from the Defendant's non-compliance with

the ADA with respect to this property as described but not necessarily limited to the allegations in

paragraph 20 of this complaint. Plaintiffs have reasonable grounds to believe that they will continue

to be subjected to discrimination in violation of the ADA by the Defendants. JOHN MEGGS

desires to visit the subject property - Marriott St. Louis Airport, not only to avail himself of the

goods and services available at the property but to assure himself that this property complies with

the ADA; so that he and others similarly situated will have full and equal enjoyment of the property

without fear of discrimination.

          19.   Defendant has discriminated against the individual Plaintiff and members of the

corporate Plaintiff by denying them access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the property, as prohibited by 42 U.S.C.

§ 12182 et seq.

          20.   Defendant has discriminated, and is continuing to discriminate, against the Plaintiff in

violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992 (or

January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or less).

A preliminary inspection of subject property has shown that violations exist. These are violations

that JOHN MEGGS personally encountered, including, but not limited to the following:


Parking and Exterior Accessible Route

    a. Parking designated accessible throughout Marriott property is not maintained, has faded

striping, and lacks adequate access aisles, a violation of Section 502 of the 2010 ADA Standards.

Mr. Meggs was unable to unload from his vehicle with the parking space due to a lack of access

aisles.

    b. Marriott fails to provide a safe, accessible route for those in wheelchairs at the Passenger
                                                   5
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 6 of 11 PageID #: 6




Loading Zone, violating Section 503 of the 2010 ADA Standards. This condition prevented Mr.

Meggs from unloading from his vehicle freely and safely at check-in.

    c. The exterior accessible route throughout Marriott is impeded by curb ramps that are designed

improperly along the route, violating Sections 402 and 406 of the 2010 ADA Standards. These

conditions are unsafe for Mr. Meggs; as he was impeded by the curb ramp at the main entrance of

the hotel.

    d. Mr. Meggs was affected by the lack of a compliant, accessible route from the main parking

area to the hotel lobby entrance, a violation of Section 402 and 502 of the 2010 ADA Standards.

Mr. Meggs requires adequate space to maneuver and a direct route is not provided.

    e. Marriott fails to provide a safe accessible route to the adjacent street/sidewalk/bus stop,

violating Section 206.2.1 of the 2010 ADA Standards. The lack of a safe, accessible route renders

impossible, the option of using public transportation for Mr. Meggs; he could only leave the

property using a personal vehicle.


Access to Goods and Services

    f. Marriott fails to provide desks with adequate knee clearance, violating Section 306 of the

2010 ADA Standards. Mr. Meggs was unable to use the desks because he could not comfortably

approach.

    g. Various counters, telephones and other elements throughout Marriott are mounted beyond

the reach of Mr. Meggs, violating Section 308 of the 2010 ADA Standards. Due to their height Mr.

Meggs was unable to access these amenities.

    h. The interior route throughout the Marriott is impeded by steps and no accessible route is

provided, this barrier violates Section 402 of the 2010 ADA Standards. Due to the lack of an

accessible route Mr. Meggs was unable to travel freely through the hotel.
                                                6
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 7 of 11 PageID #: 7




    i. Wheelchair accessible dining tables are not provided at the hotel restaurant, violating Section

902 of the 2010 ADA Standards. Due to a lack of accessible tables Mr. Meggs is excluded from

dining at this location.


Hotel Guestrooms and Restrooms

    j. Restrooms provided within the guestrooms and lobby area are improperly designed and are

in violation of Section 601 of the 2010 ADA Standards. Mr. Meggs was unable to freely and safely

use the restrooms due to a lack of adequate maneuvering clearance, water closets which are

improperly designed, flush controls mounted on the wall side, and lavatories that lack the required

knee clearance. First, without proper maneuvering clearance Mr. Meggs could not freely enter and

exit the restroom/water closet. Second, flush controls mounted on the incorrect side are inaccessible

to Mr. Meggs. Finally, due to the lavatories' lack of proper knee clearance Mr. Meggs was unable to

approach the sinks and, therefore, could not wash his hands before exiting the restroom.

    k. Mr. Meggs was a guest in Room 1115, which was designated "accessible" by hotel staff.

The guestroom, however, lacked all essential elements required for bathing/showering, a violation of

Sections 607 and 608 of the 2010 ADA Standards. The shower head was mounted well beyond his

reach and Mr. Meggs was unable to bathe/shower comfortably due to the lack of accessible

elements.

    l. The desks in Mr. Meggs' guestroom failed to provide him with adequate knee clearance in

violation of Section 306 of the 2010 ADA Standards. Mr. Meggs was unable to approach

comfortably.

    m. Mr. Meggs was unable to use the doors located within his guestroom due to a lack of latch

side clearance, a violation of Section 404 of the 2010 ADA Standards. When a door lacks latch side

clearance Mr. Meggs cannot approach the door, open it and then pass through due to a lack of
                                                  7
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 8 of 11 PageID #: 8




maneuvering clearance for his wheelchair. As such, he was unable to enter and exit the doorways

unassisted.

    n. Mr. Meggs' guestroom provided him with improper hardware and other essential elements

lacked accessibility, in violation of the 2010 ADA Standards. Various elements were mounted or

located beyond his reach.

        21.     All of the foregoing violations are also violations of the 1991 American with

Disabilities Act Accessibility Guidelines ("ADAAG") and the 2010 Standards for Accessible Design

("2010 ADA Standards"), as promulgated by the U.S. Department of Justice.

        22.     The discriminatory violations described in paragraph 20 are not an exhaustive list of

the Defendants' ADA violations. Plaintiffs require the inspection of the Defendants' place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the ADA

and all of the barriers to access. The individual Plaintiff, and all other individuals similarly situated,

have been denied access to, and have been denied the benefits of services, programs and activities of

the Defendants' buildings and its facilities, and have otherwise been discriminated against and

damaged by the Defendant because of the Defendant's ADA violations, as set forth above.

        23.     The individual Plaintiff, the members of the Plaintiff group, and all others similarly

situated will continue to suffer such discrimination, injury and damage without the immediate relief

provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

Plaintiffs require an inspection of the Defendants' place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

        24.     Defendants have discriminated against the individual and corporate Plaintiffs by

denying them access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or commercial facility in


                                                    8
   Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 9 of 11 PageID #: 9




violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants

continue to discriminate against the individual Plaintiff, the members of the plaintiff group and all

those similarly situated by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take such

efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.

       25.     Plaintiffs are without adequate remedy at law and are suffering irreparable harm.

Considering the balance of hardships between the Plaintiffs and the Defendants, a remedy in equity

is warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       26.     Plaintiffs have retained the undersigned counsel and are entitled to recover attorney's

fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       27.     Defendants are required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendants' place of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants' facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendants' facility must be readily accessible to and useable by individuals with


                                                  9
 Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 10 of 11 PageID #: 10




disabilities as defined by the ADA.

       28.     Notice to Defendants is not required as a result of the Defendants' failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiffs or

waived by the Defendants.

       29.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiffs' request for Injunctive Relief, including an order to require the Defendants to alter the

subject property to make the property readily accessible and useable to the Plaintiff and all other

persons with disabilities as defined by the ADA; or by closing the property until such time as the

Defendants cure their violations of the ADA.

       WHEREFORE, Plaintiffs respectfully request:

       a.      The Court issue a Declaratory Judgment that determines that the Defendants, at the

               commencement of the subject lawsuit are in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq.

       b.      Injunctive relief against the Defendants including an order to make all readily

               achievable alterations to the facility; or to make such facility readily accessible to

               and usable by individuals with disabilities to the extent required by the ADA; and to

               require the Defendants to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such steps that may be necessary to ensure that no

               individual with a disability is excluded, denied services, segregated or otherwise

               treated differently than other individuals because of the absence of auxiliary aids and


                                                 10
 Case: 4:19-cv-02950-SRC Doc. #: 1 Filed: 10/31/19 Page: 11 of 11 PageID #: 11




            services.

      c.    An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

            § 12205.

      d.    Such other relief as the Court deems just and proper, and/or is allowable under

            Title III of the Americans with Disabilities Act.



                                          Respectfully submitted,
       October 31, 2019
Dated: _______________________             /s/ Jon G. Shadinger Jr.
                                          _______________________
                                          Jon G. Shadinger Jr., Esq. (70443MO)
                                          Shadinger Law, LLC
                                          100 S 4th Street
                                          Suite 550
                                          St. Louis, MO 63102
                                          Tel. (314) 279-7416
                                          Fax (314) 898-0423
                                          js@shadingerlaw.com
                                          Attorney for Plaintiffs




                                             11
